DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/11/22 has been entered.


	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 7-10, 14 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rognon et al. (20120295234).
Rognon teaches with respect to claims 1 and 14, a method for operation of a drinks preparation machine (par. 0055) for producing a total product amid the use of a portion package (par. 0055, par. 0087 capsule), the portion package comprising a portion packaging and an extraction material, which is coffee, contained in the portion package (par. 0055) wherein the drinks preparation machine comprises
a base unit for extracting an extraction product from the extraction material by way of an extraction fluid, thereby producing at least one part-product of the total 
a communication unit (par. 0084 ref. 19; par. 0072 communication unit), which is designed for wireless communication (par. 0084), with an operating appliance (par. 0072; website; par. 0096 remote server) to receive from the operating appliance an activation command (par. 0096 download info) associated with an activation decision of a user that is input into the operating appliance (par. 0089; inserted capsule): 
an operating unit (par. 0082 control means; par. 0090 control unit) comprising an input unit (par. 0083) for receiving user input from the user, and an output unit for communicating information to the user (par. 0084 display); 
a control unit (par. 0082 last 3 lines control module of the brewing system; par. 0088 last 4 lines) configured for activation of the base unit to perform the extracting (par. 0088 last 4 lines): and
a superordinate control unit configured for activating the operating unit and the communication unit (par. 0090; camera),
 wherein the method comprises the following steps which are carried out by the drinks preparation machine; 
A receiving step for receiving, by way of the communication unit, the activation command (par. 0090; remote database; par. 0096 downloaded information) sent from the operating appliance (par. 0072; website; par. 0096 remote server) which is separate from the drinks preparation machine (par. 0072; website; par. 0096 remote server) wherein the activation command relates to a preparation prescript (par. 0096; upload) and includes instructions for the drinks preparation machine to produce the total product according to the preparation prescript using the portion package (par. 0090 information retrieved from remote database; par. 0096 brewing parameterization), wherein:
the preparation prescript is received in the drinks preparation machine together with the activation command (par. 0090 information retrieved from remote database) ; or
The preparation prescript and the activation command are assigned to one another by a reference to the preparation prescript (par. 0090 capsule ID), the reference being contained in the activation command (par. 0090); and 
wherein the activation command is sent in response to a user input in a form of an activation decision of the user being inputted by the user into the operating appliance (par. 0089 user insert capsule; user insert second capsule), 

 examining a presence of one or more components needed to produce
the total product (par. 0089 presence sensor):
examining whether an operating state of the drinks preparation
machine is suitable for producing the total product (par. 0089 present or not; par. 0091; second capsule required to be inserted) OR
examining an existence of one or more variables (par. 0089 present or not; par. 0091; second capsule required to be inserted), wherein such 
      existence is needed in order to produce the total product in accordance 
      with the preparation prescript to which the activation command relates;
and if the drinks preparation machine is ready for producing the total product,
A confirmation step for sending to the operating appliance (par. 0091 lines 4-7; authentication data on a remote server), by way of the communication unit (par. 0084), a confirmation that the activation command has been received by the communication unit (par. 0089, 0091 messages, information displayed) and that the drinks preparation machine is ready for producing the total product (par. 0091) and.
A production step for producing by way of the base unit and according to the preparation prescript , the total product using the portion package (par. 0088; par. 0091).
The examination step comprises; examining whether no error messages of the drinks preparation machine are present (par. 0089 capsule present; par. 0091 authentication data).
Should the machine not be ready sending, by way of the communication unit and to the operating appliance, error information that the activation command has been received and the drinks preparation machine is not ready for producing the total product (par. 0091 authentication data after inserting; par. 0089; prompt remains relative presence detector).
The production step is carried out with a specifiable temporal delay after the receiving step (par. 0089 time to identify presence; par. 0091 authenticate) or after the confirmation step (par. 0089 time to remove message from display).
A further step comprising sending, by way of the communication unit a completion confirmation that the production of the total product is completed (par. 0091; 
A further step, comprising sending, by way of the communication unit and to the operating appliance, a production error message that an error has occurred on producing the total product (par. 0091; authentication data; par. 0096 download info).
Wherein the temporal delay is specified by a message (par. 0091 code) which is received via the communication unit (par. 0091 authentication data read from capsule)


Response to Arguments
	With respect to applicants urging directed to Rognon being silent to the claimed activation command, Rognon is taken to teach such with respect to the specifically ID’d capsule which retrieves information from the a remote data base and/or download information (par. 0090, 0096), it is this information which as taught by Rognon prompts a message to the user to insert a capsule or more specifically insert a second capsule (par. 0089), applicants claimed activation command relating a preparation prescript (par. 0089, 0090, 0096).
	Though it appears applicants urging the inserted capsule cannot be the claimed activation decision, importantly Rognon is taken to teach such with respect to the capsule presence sensor and activation decision of par. 0089 user insert capsule; user insert second capsule.
	With respect to applicants urging Rognon merely Id’s the capsule, importantly Rognon teaches such for its art recognized purpose of providing specific product information including brewing information and instructions specific to the beverage prepared (par. 0091).
	With respect to applicants urging directed to the communication unit, Rognon is taken to teach such with respect to par. 0084 communication with external server or terminal, where the communication unit is designed to be isolated from the control of the brewing system (par. 0082).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven Leff whose telephone number is (571) 272-6527.  The examiner can normally be reached on Mon-Fri 8:30 - 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached at (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/STEVEN N LEFF/             Primary Examiner, Art Unit 1792